Case 1:21-cv-00604-JPW Document 1-5 Filed 04/01/21 Page 1 of 3




          EXHIBIT D
         Case 1:21-cv-00604-JPW Document 1-5 Filed 04/01/21 Page 2 of 3




                                       January 19, 2019

AAPC Publishing                                            Copy to Atty. Kevin D. Wait
11209 Strang Line Road                                     7450 W. 130th St., Suite 140
Lenexa KS 66215                                            Overland Park, KS 66213
                                                           Via email: kwait@hrkklaw.com

                      NOTICE OF DEFAULT AND TERMINATION


       Kelly Mahler. (hereinafter “Mahler”) is by this Notice declaring AAPC Publishing, Inc.
(hereinafter “AAPC”) in default of its two (2) Write and Publish Agreements, one dated September
25, 2015 and the other dated March 10, 2016. (the “Agreements”) for the following main failures:
       1. Failure under Paragraph 10(b) to print, produce and publish the Works during times of
            reasonable demand, among others, failure to provide Works at conventions
            recommended by publisher and attended by Mahler, failure to provide Works to
            purchasers of the Works when due,
       2. Failure under Paragraph 10(b) to use best efforts to keep the market supplied. AAPC
            failed at numerous times before and after notice by Mahler to have proper supplies
            listed on the major publishing and purchasing platforms for consumers. Mahler and her
            counsel provided numerous emails relating to said deficiencies and they were not
            properly remedied.
       3. Failure under Paragraph 10(b) to use best efforts to make the Works known by
            advertising. Mahler has repeatedly requested information about marketing plans
            since at least September 2018 and AAPC has failed to provide and/or create, perform
            or use best efforts in marketing the Works. In fact, AAPC attempted to publish the
            Works in a .pdf format that had the potential to harm AAPC and Mahler’s ability to
            receive royalties on Works that were purchased in a format that provides easy access
            to copying without notice to the publisher or Mahler.
       4. Failure under paragraph 16 by AAPC of its obligation to diligently employ usual and
            legitimate advertising methods and failure to keep the market fully supplied with
            inventory at all times. Again, Mahler and her counsel sent emails relating to those
            issues and they have not been cured nor addressed.


       Mahler is exercising her right to terminate the Agreements and demands the restoration to
         Case 1:21-cv-00604-JPW Document 1-5 Filed 04/01/21 Page 3 of 3




her of her rights to her Works under paragraph 21 of the Agreements. AAPC has failed to
comply with or fulfill any of the terms or conditions of the Agreements as set forth above and in
Mahler and her counsel’s prior notices to AAPC and its counsel. Under Paragraph 21(d), the
Work was out of print and not for an emergency condition. AAPC failed to give Mahler notice
as required under paragraph 21(d) of the out of print status and Mahler continued to promote sales
on her social media and other platforms and attend conferences with the expectation that the Work
was in print.
        Pursuant to Paragraph 21(d), Mahler is exercising her right to terminate the Agreements,
having provided prior written notice via email of her desire to terminate and now providing written
notice of the thirty (30) day termination notice.     Her Works under said Agreements and any
other Works or relating to said Agreements shall revert to Mahler. All Works and materials shall
be returned to Mahler as set forth in Paragraph 21(d), including all copyrights acquired under the
Agreements, which shall be provided by February 28, 2019. Mahler requests that all such
materials be provided to her counsel, Eric N. Mahler, 1043 Wyoming Avenue, Forty Fort, PA
18704, and all correspondence relating to same should be addressed to her counsel at her counsel’s
address.
        An accounting of current sales must be provided with the termination, and please contact
Mahler’s counsel to discuss options for pre-printed Works for sale to discuss how those copies
should be handled during the termination period.




                                                     Very truly yours,



                                                     ERIC N. MAHLER
                                                     Attorney for Kelly Mahler
